Citation Nr: 0600255	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for residuals of brain 
tumors.

2.  Entitlement to service connection for right lower 
extremity neuropathic pain, claimed as secondary to brain 
tumors.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Procedural history

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for residuals of brain 
tumors and for right leg pain, claimed as secondary to brain 
tumors.  In an August 2002 rating decision, the RO denied the 
claims.  The veteran disagreed with the August 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in December 2002.

In connection with his appeal, the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ) in May 2003.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

In December 2003, the Board remanded the matter to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran's post-service brain tumors are causally related to 
his active service.

2.  Residuals of the veteran's brain tumors include right 
lower extremity dysesthetic pain.  


CONCLUSIONS OF LAW

1.  Brain tumors were incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38  C.F.R. § 3.303 (2005).  

2.  A disability manifested by dysesthetic right lower 
extremity pain is due to or is the result of the veteran's 
brain tumors.  38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of brain tumors, including right lower extremity 
neuropathic pain, which he claims was present in service as 
evidenced by symptoms he experienced therein, such as 
headaches.  In the alternative, he argues that his brain 
tumors are casually related to various toxic chemicals to 
which he was exposed in service while stationed aboard the 
USS Lawrence.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in January 2003 and May 
2004, the RO provided the veteran with letters specifically 
intended to address the requirements of the VCAA.  These 
letters notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  For example, the letter 
specifically advised the veteran of the elements which must 
be satisfied in order to establish service connection for a 
particular disability.  The letter also advised the veteran 
that VA would obtain a medical examination, as well as 
records from Federal agencies, although he was responsible 
for providing enough information about such records so that 
VA could obtain them.  

With respect to the final element, the January 2003 letter 
specifically advised the veteran to "[t]ell us if you know 
of any additional evidence you would like us to consider."  
The Board finds that this letter substantially satisfied the 
"give us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. § 3.159(b)(1).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  While that was 
not done in this case, the Board does not believe that the 
veteran has been prejudiced by such failure in timing.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  

In this case, the VCAA notices discussed above were provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In addition, a review of the record 
shows that after providing appropriate VCAA notice, the RO 
reconsidered the veteran's claims, as evidenced by the 
September 2005 Supplemental Statement of the Case.  Based on 
this procedural history, the Board finds that the veteran was 
not prejudiced by any timing deficiencies.  Neither the 
veteran nor his representative has argued otherwise.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [due process 
concerns with respect to VCAA notice must be pled with 
specificity].  

Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all pertinent post-service clinical records specifically 
identified by the veteran.  The RO also contacted the 
National Personnel Records Center (NPRC) and requested 
information pertaining to the veteran's exposure to toxic 
chemicals in service.  In August 2004, the NPRC unambiguously 
advised the RO that no such information was on file.  The 
Board finds that, based on the RO's efforts and the responses 
from NPRC, it is reasonably certain that such records are not 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

Given the nature of the veteran's claim, the RO also obtained 
an August 2005 medical opinion regarding the etiology of the 
veteran's brain tumors.  As set forth below, the opinion 
obtained by the RO specifically addresses the question at 
issue in this case.  The Board finds that another examination 
is not necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative and he presented testimony at a Board hearing 
before the undersigned VLJ.  Accordingly, the Board will 
proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including tumors of the brain, 
spinal cord, or peripheral nerves, service connection may be 
presumed to have been incurred in service if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131, (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a brain tumor.  His service 
personnel records show that he served aboard the USS Lawrence 
and that his military occupational specialty was marine 
mechanic.  He left service in December 1976

Post-service medical records show that in April 1990, the 
veteran was evaluated in connection with his complaints of 
persistent headaches, dizziness, and neck stiffness.  He 
indicated that his symptoms had been present for 
approximately five years, but had become increasingly severe.  
Although neurological examination was relatively 
unremarkable, MRI and CT scans revealed a posterior fossa and 
fourth ventricular brain tumor.  The veteran underwent 
surgery to remove the tumor in May 1990.  Thereafter, the 
veteran developed another brain tumor.  In May 1998, he 
underwent surgical removal of a right middle fossa 
meningioma.  

Additional clinical records show that the veteran developed 
persistent right lower extremity dysesthetic pain, which was 
felt to be a residual of the central brainstem tumor.  
Records show that because exhaustive efforts at medical 
treatment and pain management failed, the veteran's right 
lower extremity symptoms were felt to be permanent in nature.  

In October 2001, the veteran submitted a claim of service 
connection for residuals of brain tumors.  In various 
statements to the RO and at his May 2003 Board hearing, he 
indicated that he had served aboard the USS Lawrence where he 
worked as a machinist's mate in the main engine room.  He 
indicated that his duties included painting and cleaning out 
tanks.  He indicated that it was his belief that his brain 
tumors were caused by his exposure to chemicals in the course 
of his duties aboard the USS Lawrence.  The veteran explained 
that he began to experience symptoms such as headaches within 
a year of his separation from service.  He indicated that his 
symptoms eventually worsened, causing him to seek medical 
treatment.  He stated that he was diagnosed as having a slow-
growing brain tumor in 1990.  The veteran explained that he 
experienced various residuals as a result of the brain tumor, 
particularly pain in his right leg due to nerve damage from 
the brain tumor.  

In support of his claim, the veteran submitted statement from 
numerous friends and family members.  In essence, these 
statements indicated that the veteran began to complain of 
symptoms such as headaches shortly after his separation from 
service.  

In a November 2001 letter, J.R.S., Jr., MD. , a Board 
Certified Neurological Surgeon, indicated that he was the 
veteran's physician .  He explained that the veteran had been 
found to have intracranial tumors on two different occasions.  
The
 first was a left brainstem low-grade astrocytoma in May 
1990, and the second was a temporal meningioma in May 1990.  
Dr. S. explained that since it was highly unusual to see two 
separate and histologically different intracranial tumors in 
the same patient, the tumors may have been related to the 
veteran's military service.  Dr. S. noted that the veteran 
had served in the engine room of a Naval destroyer during 
service, an environment in which exposure to potentially 
toxic materials was feasible.  Dr. S. noted that no other 
specific predisposing etiologies had been identified.  

Also submitted by the veteran was a June 2003 statement from 
M.R.M., M.D., a Board Certified specialist in Anesthesiology 
and Pain Management.  Dr. M. indicated that the veteran had 
undergone craniotomies in May 1990 for removal of a left 
brainstem astrocytoma and in May 1990 for removal of a benign 
temporal meningioma.  Like Dr. S., Dr. M. explained that 
since two distinct intracranial tumors in the same patient 
was quite unusual, particularly given that the veteran had no 
other predisposing factors, it was conceivable that the 
veteran's brain tumors could be related to potential toxic 
exposure while serving in the engine room of a Navy 
destroyer.  

In a June 2004 statement, Dr. S. opined that "[a]fter 
reviewing the service related medical records of [the 
veteran] it is my opinion that more likely than not his 
intracranial tumor started during the time of his military 
service."  

The veteran underwent VA medical examination in August 2005.  
He reported that he worked in the engine room in service 
using cleaning solutions and lead based paint.  He indicated 
that after his separation from service, he was not exposed to 
any toxic chemicals.  After examining the veteran and 
reviewing the claims folder, the VA physician diagnosed 
status post resection of brain tumors, in stable condition.  
He indicated that he had reviewed a textbook on cancer and 
noted that a higher incidence of brain tumors was observed in 
individuals who had been exposed to pesticides, herbicides, 
fertilizers, and various petrochemical industries.  However, 
the VA physician indicated that it was his opinion that 
"this veteran's brain tumor is less likely due to his 
military service, as there was no evidence that he was 
exposed to any pesticides or herbicides or fertilizers or any 
petrochemicals while he was in the Navy."  The VA physician 
did not provide a more likely etiology for the veteran's 
brain tumors.  

Analysis

1.  Entitlement to service connection for residuals of brain 
tumors.

As noted, the veteran is seeking service connection for 
residuals of brain tumors.  
In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to element (1), the veteran unquestionably has a 
current disability.  As set forth above, the record contains 
medical records showing that the veteran underwent surgeries 
to remove brain tumors in May 1990 and May 1998, and 
continues to experience various residuals.  

With respect to issue (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

Regarding disease, there is no medical evidence of brain 
tumors in service or within the one year presumptive period 
after service.  To the extent that the veteran and his 
relatives contend that headaches experienced in or shortly 
after service represent the onset of brain tumors, it is well 
established that lay persons without medical training, such 
as the veteran and his relatives, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

Concerning in-service injury, however, the veteran has 
reported that he used materials such as paint and cleaning 
solvents during the course of his duties as a machinist's 
mate aboard the USS Lawrence.  The veteran's service aboard 
the USS Lawrence as a marine mechanic is confirmed by his 
service personnel records.  The Board believes that such 
evidence, along with the veteran's credible hearing testimony 
regarding his duties in service, is sufficient to establish 
that he was exposed to materials such as paint and cleaning 
solvents.  Element (2) is therefore satisfied to that extent.  

The matter of the effects of exposure to such materials, 
however, is a matter for medical expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  In this regard, with respect to 
element (3), the record contains conflicting medical opinions 
regarding the etiology of the veteran's post-service brain 
tumors, including whether such tumors are causally related to 
the veteran's active service and exposure to chemicals 
therein.  

On the one hand, the record contains the June 2003 statement 
from Dr. M., who indicated that it was "conceivable" that 
the veteran's brain tumors could be related to potential 
toxic exposure in service.  Dr. M. noted that the veteran had 
no other predisposing factors.  Moreover, he reasoned that it 
was highly unusual for an individual to develop two distinct 
intracranial tumors, as the veteran had.  
However, this opinion is rather weakly presented so as to be 
lacking in probative value.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.].

Dr. S., a Board Certified Neurological Surgeon, reached a 
similar but much more strongly stated conclusion, stating 
that it was more likely than not the veteran's intracranial 
tumors began during service.  Dr. S. also explained that it 
was highly unusual to see two separate and histologically 
different intracranial tumors in the same patient.  Moreover, 
he noted that the veteran had served in the engine room of a 
Naval destroyer, an environment which was consistent with 
exposure to potentially toxic materials.  Dr. S. also noted 
that the veteran had no other specific predisposing 
etiologies.  

On the other hand, in an August 2005 VA medical examination 
report, a VA physician concluded that it was less likely that 
the veteran's brain tumors had been incurred in service.  The 
VA examiner acknowledged that although medical studies had 
shown a higher incidence of brain tumors in individuals who 
had been exposed to various petrochemicals, he reasoned that 
there was no evidence that the veteran had been exposed to 
chemicals in service.  The examiner did not elaborate on the 
factual basis for his so concluding.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that all three 
physicians who provided opinions in this case are clearly 
competent to render a medical opinion as to the etiology of 
the veteran's brain tumors.  The Board further observes that 
both the VA physician and Dr. S. based their conclusions on a 
review of the pertinent medical history, an examination of 
the veteran, and a review of the veteran's service medical 
records.  All physicians provided a rationale for their 
opinions.  

The Board believes that the opinion of Dr. S. is the most 
probative in this case.  Moreover, that opinion is 
buttressed, to some extent, by the opinion of Dr. M.  
The opinion of the VA physician is undermined by his 
statement that the veteran was not exposed to petrochemicals 
in service, when the veteran has indicated that he was in 
fact exposed to paints and solvents.

In this case, the ultimate cause of the veteran's brain 
tumors will never be known to a certainty.  However, 
certainty is not required.  Here, the evidence is at least in 
equipoise as to the matter of in-service causation of the 
veteran's brain tumors.  
As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service-
connection for residuals of brain tumors is warranted.  

Additional comment

The Board specifically declines to address the matter of 
exactly what the residuals of the veteran's brain tumor may 
be.  This is  a medical question.  See Colvin, supra.  
However, the matter of entitlement to service connection for 
right lower extremity neuropathic pain, which has come to the 
Board as a separately developed issue, will be addressed 
immediately below.

2.  Entitlement to service connection for right lower 
extremity neuropathic pain, claimed as secondary to brain 
tumors.

The veteran also seeks service connection for right lower 
extremity pain, which he claims is secondary to his brain 
tumors.  

As noted, in order establish secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In this case, all three elements have been met.  The record 
on appeal contains clinical records showing that the veteran 
developed, and continues to suffer from, persistent right 
lower extremity dysesthetic pain, which his physicians have 
concluded is a residual of his brain tumors.  Given the 
Board's decision above to award service-connection for 
residuals of brain tumors, clearly, secondary service 
connection for right lower extremity pain is warranted.  




ORDER

Entitlement to service connection for residuals of brain 
tumors is granted.

Entitlement to service connection for right lower extremity 
neuropathic pain, secondary to brain tumors, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


